BUFFINGTON, Circuit Judge.
In this appeal from an order dismissing a writ of habeas corpus sued out by James Benetos, we were moved, by contention of his counsel that Benetos was being wrongfully deported, to ourselves institute an inquiry by an investigation into the contentions made. That has been done, and as a result we find such contention was without support. Finding no error on the part of the court below and that petitioner had a fair hearing, the judgment of the court below is affirmed.
I